           Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

PROTECT OUR DEFENDERS, et al.,            )
                                          )
          Plaintiffs,                     )   No. 3:17-cv-2073 (VLB)
                                          )
v.                                        )
                                          )
DEPARTMENT OF DEFENSE, et al.             )   JANUARY 9, 2019
                                          )
          Defendants.                     )

                   PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

          Plaintiffs Protect Our Defenders and Connecticut Veterans Legal

Center file this sur-reply with leave of this Court. (Doc. #46). First, even with

their supplemental declarations, Defendants fail to demonstrate that they

have conducted an adequate search for responsive records. Second,

Defendants’ justifications for withholding records under Exemption 6

remain unavailing. Last, Defendants’ release of previously withheld records

resolves most of the Exemption 5 disputes, but Plaintiffs respectfully

request that the Court review the remaining documents in camera.

     I.   The Department of Defense’s search is inadequate.

      It is well-settled that Defendants bear the burden of demonstrating that

they have conducted an adequate search for responsive records. Neither

their original nor supplemental declarations satisfy this burden. In fact, the

supplemental declaration reveal in greater detail the ways in which the


                                         1
       Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 2 of 10



Department of Defense (“DoD”) wrongfully curtailed its search, and raise

new questions regarding DoD’s selection of search terms.

      a.    DoD’s search was not reasonably calculated to uncover all
            relevant documents.

      The legal adequacy of a Freedom of Information Act (“FOIA”) search

depends on whether it was “reasonably calculated to uncover all relevant

documents.” Morley v. CIA, 508 F.3d 1008, 1114 (D.C. Cir. 2007). To “prevail

on summary judgment when the adequacy of an agency's search is at

issue, the defending agency must show beyond material doubt that it has

conducted a search reasonably calculated to uncover all relevant

documents." Vietnam Veterans of Am. Connecticut Greater Hartford

Chapter 120 v. Dep't of Homeland Sec., 8 F. Supp. 3d 188, 205 (D. Conn.

2014). Defendants’ declarations still do not satisfy this standard. Because

DoD has failed to demonstrate beyond material doubt the reasonableness

of limiting their search for records regarding the Air Force working group’s

performance, summary judgment is improper. See, e.g., The Few, the

Proud, the Forgotten et al. v. Dep’t of Veterans Affairs, 254 F.Supp.3d 341,

356-357 (D. Conn. 2017) (denying summary judgment because an agency

limited its search to a regional office when responsive records may have

also been located at headquarters).

      Defendants’ searches were not reasonably calculated to uncover

records, as the Air Force did not require all personnel involved in the


                                      2
       Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 3 of 10



working group to search for records related to its performance. Plaintiffs

requested, “any and all records regarding the creation and performance of

the Air Force's diversity team,” (emphasis added), which includes records

from any individual who participated in the working group across the three

involved organizations: Diversity and Inclusion, Air Force Manpower,

Personnel and Services (“HAF/A1D1”); Secretary of the Air Force for

Manpower and Reserve Affairs (“SAF/MR”); and the Office of the Judge

Advocate General (“AF/JA”). See Defs.’ Mtn. Summ. J., Ex. 7, ECF No. 37-

10, S. Jones Suppl. Decl. 3 ¶ 5.

      In conducting its search, however, the Air Force relied on a

HAF/A1D1 employee who “was involved in the formation of the working

group and was aware of the type of work it performed” to locate records

related to the performance of the working group. Defs.’ Reply Supp. Mtn.

Summ. J., Ex. 21, ECF No. 48-10, S. Jones. Suppl. Decl. 5 ¶ 7. That member

searched only the shared network drive of HAF/A1DV, even though

HAF/A1DV was just one of the multiple component offices involved in the

working group. Members of other component offices were directed to

search for records regarding only the creation of the working group, Id. at

¶¶ 7, 9, not its performance. Although Defendants’ search generated some

records related to the performance of the working group, it was not

reasonably calculated to generate all records pertaining to its performance.



                                     3
       Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 4 of 10



      Defendants’ search is particularly unreasonable in light of the

decentralized nature of the Air Force’s record management system. As Col.

Jones’s declarations explain: “Air Force organizations at all levels manage

their own records and each have their own records managers.” S. Jones.

Supp. Decl. 2 ¶ 3. Individual members may store records on their

organizational share drive, H drive, individual computer hard drive, or email

accounts. Id. at ¶¶ 3, 4. Because these records are managed in a

decentralized manner, Defendants’ assertion that the share drives of other

component offices involved in the working group, and personal drives and

email accounts of other members of the group, do not contain non-

duplicative records is conclusory. Defs.’ Reply Supp. Mtn. Summ. J. 3.

      The decentralized nature of the records system suggests that only

personnel from those other component offices would be in a position to

know what records they did or did not maintain. That one component office

was responsible for the written product of the working group does not

mean that no other component office, or member, maintained records as

well. The reasonable inference to be drawn (and to which Plaintiffs are

entitled on this motion) from the dearth of non-statistical records located

by Defendants, for instance, is that their search was inadequate, given the

working group’s charge to “brainstorm and identify different factors that

could be contributing to underlining issues with the Air Force military

justice system.” S. Jones. Suppl. Decl. 4 ¶ 5.

                                      4
       Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 5 of 10



      b.    DoD did not adequately describe its method of search.

      The second supplemental declaration from Col. Jones further

undermines Defendants’ claim that DoD performed a reasonable search.

Defendants argue that it was proper to decline to use search terms such as

“diversity,” “diversity team,” and “inclusion,” because these terms would

have encompassed records far beyond the scope of Plaintiff’s request. S.

Jones. Supp. Decl. 6-7 ¶ 10. However, Defendant’s initial search using the

terms “race” and “justice” returned only eleven pages of responsive

records. Defs.’ Mtn. Summ. J., ECF No. 37-8, Ex. 5, S. Jones Decl. at 3 ¶ 6.

The terms “race” and “justice” are as broad or broader than, for example,

“diversity team,” and yet the former terms did not yield a response so large

and overbroad as to be burdensome. It was, indeed, precisely the limited

scope of this initial search that led Plaintiffs to request a supplemental

search using additional terms. Although DoD has now provided further

information, “an agency’s declaration about a search must reasonably

explain why it selected certain terms and rejected obvious alternatives.”

The Few, the Proud, the Forgotten, 254 F.Supp.3d at 356. DoD’s

supplemental declarations do not satisfy this standard.

      Defendants also contend that the Air Force did not need search terms

to conduct a supplemental search reasonably calculated to uncover the

records sought because the member knew where, on the one share drive

searched, relevant records would be found. S. Jones. Supp. 5 Decl. ¶ 7.

                                       5
        Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 6 of 10



This contention undermines the adequacy of DoD’s description of its

search. Upon consulting this additional office member, who was involved

in the working group, the Air Force quickly uncovered a significant number

of responsive records. This demonstrates that a reasonable search would

include generally searching the records systems managed by personnel

who were involved in the working group. That the DoD has assumed such

searches would only produce duplicative records establishes that

Defendants have failed to demonstrate the reasonableness of their search.

 II.   The Department of Defense’s Exemption 6 redactions and
       withholdings are improper.

       As Plaintiffs explained in their response, FOIA Exemption 6 does not

permit DoD to withhold SJA biographies, the names of members of the Air

Force’s working group, or the names of personnel at the rank of Colonel

(O-6) or below. Opp. at 34-46.

       a. Defendants may not withhold SJA biographies.

       Defendants have not carried their burden of showing that disclosing

Staff Judge Advocates’ (SJAs’) professional biographies constitutes a

“clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). As

such, the “balance” tips “in favor of disclosure.” Getman v. NLRB, 450 F.2d

670, 674 n.11 (D.C. Cir. 1971). As Plaintiffs have shown, SJAs’ identities are

public, and they write their professional biographies expecting that the

biographies will be widely distributed. Opp. 37-39. Defendants incorrectly


                                      6
        Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 7 of 10



suggest, without citation, that Perlman is not satisfied because Plaintiffs

accuse no individual SJA of wrongdoing. Reply 17-18. However, not only

are “the [Perlman] factors . . . not all inclusive,” but “no one factor is

dispositive.” 312 F.3d 100, 107 (2d Cir. 2002). The balance of the Perlman

factors tilt firmly in Plaintiffs’ favor.

      In fact, the factor most closely tied to the central purpose of FOIA ─

“whether the information sought sheds light on a government activity” ─

weighs heavily in Plaintiffs’ favor. As described, SJAs control prosecutorial

decisionmaking. Their role is contested, and of significant public interest.1

      Plaintiffs have requested SJAs’ professional biographies to help the

public determine whether, as claimed, SJAs are qualified to make these

critical decisions. SJA bios list qualifications like education, training, and

litigation experience. Opp. 41-42. The biographies speak for themselves – if

“derivative use” included simply reading the records produced, as

Defendants would have it, the doctrine renders FOIA meaningless. Reply

19. Moreover, the requestors in Long, a “derivative use” case, stated that

their FOIA request for immigration judge names was a first step – they


1
 Defendants object that certain records Plaintiffs cite are inadmissible
hearsay. Reply n.3. Not so. POD’s report on racial bias in military discipline
and the USA Today article describing it are offered to show that there is a
significant public interest in the racial bias that POD alleges, not for the
“truth of the matter asserted.” Fed. R. Evid. 801. Releasing the records
would advance “public understanding of the operations or activities of the
government” about this allegation, whether ultimately true or not. U.S. DOJ
v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 775 (1989).
                                            7
       Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 8 of 10



would need to conduct interviews with the judges to glean information not

already public. 692 F.3d 185, 194 (2d Cir. 2012). By contrast, simply reading

SJAs’ biographies would reveal a great deal about the reliability of the

military’s prosecutorial decisionmaking. Plaintiffs have offered to accept

the biographies of SJAs who rank below the O-6 level with their identities

and any purely personal information redacted if Defendants are concerned

about harassment. Opp. 39. Their offer stands.

      b. Defendants must release the names of officers at the O-6 level,
         their civilian equivalents, and members of the working group.

      Individual government employees’ names may be disclosed if the

public interest in their release outweighs the individuals’ privacy interest in

remaining unnamed. Opp. 43-46. Defendants incorrectly construe VVA

Chapter 120 as holding that O-6s are low-ranking employees whose names

should not be released, Reply 13, but the VVA court denied release of all

government employees’ names in that case because it found that the

public interest was “negligible or nonexistent.” 8 F. Supp. 3d at 188. In so

doing, it quoted a court in the Second Circuit as finding only that “‘DoD

personnel below the office-director level, or officers below the rank of

Colonel [O-6]’ had a legitimate privacy interest in not having their names

and email addresses disclosed.” Id. (citing Amnesty Int'l USA v. C.I.A., 728

F. Supp. 2d 479, 523-25 (S.D.N.Y. 2010) (emphasis added)).




                                       8
       Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 9 of 10



      By contrast, producing the names of the O-6s and their civilian

equivalents, as well as members of the diversity working group, will let the

public track who makes decisions not to pursue initiatives designed to

reduce bias in military discipline and to implement the Military

Whistleblower Protection Act. Opp. 1-7. This release would shed light on

how the agency is performing its statutory duties, a central FOIA mission.

See Dep’t of Defense v. FLRA, 510 U.S. 487, 497 (1994).

      In their reply, Defendants ask why O-5s’ names should be protected if

Plaintiffs argue that O-6s’ names should not be, Reply 14, but it is

Defendants’ burden, not Plaintiffs’, to articulate why the names of O-6s may

not be released. Wood v. F.B.I., 432 F.3d 78, 83 (2d Cir. 2005). Military rank

is statutorily designed to confer exponentially greater supervisory

responsibility with each promotion. See 10 U.S.C § 523 “Authorized

strengths” (showing, for example, that if the Army has 1,613 O-6s, it may

have at most 5,253 O-5s, and 7,768 O-4s). Officers at the O-6 level hold

significant public positions that may be highly visible; Protect Our

Defenders’ President was Chief Prosecutor of the Air Force as an O-6. Opp.

Ex. 1 ¶¶ 1-3. High rank carries correspondingly higher public responsibility;

this court should order the release the names of O-6 level officers and their

civilian equivalents accordingly. Opp. 45-46.




                                       9
       Case 3:17-cv-02073-VLB Document 50 Filed 01/09/19 Page 10 of 10



III.   Plaintiffs Request In Camera Review of Exemption 5 Withholdings

       With respect to Exhibits 9-E, 9-G, 9-H, and 9-I2, FOIA requires that an

agency disclose any “reasonably segregable portion of a record,” 5 U.S.C.

§ 552(b), and explain the process by which it has reviewed withheld

material for segregable portions. Rugiero v. Dep’t of Justice, 257 F.3d 534,

553 (6th Cir. 2001) (“[A]n agency must supply a relatively detailed

justification and explain why materials withheld are not segregable”). If this

Court is not inclined to order the release of these records wholesale,

Plaintiffs respectfully request that the Court examine Exhibits 9-E, 9-G, 9-H,

and 9-I2 in camera to determine the propriety of Defendants’ withholdings

in order to ensure that Defendants have accurately disclosed the

segregable portions of records.

Dated: January 9, 2019
New Haven, CT
                                  By: /s/ Michael J. Wishnie____________
                                      Meghan Brooks, Law Student Intern
                                      Alyssa Peterson, Law Student Intern
                                      Kathryn Pogin, Law Student Intern
                                      Renee Burbank, application for D. Conn.
                                           admission pending
                                      Michael J. Wishnie, Attorney, ct27221
                                      Veterans Legal Services Clinic
                                      Jerome N. Frank Leg. Servs. Org.
                                      Yale Law School * 2




                                      P.O. Box 209090
                                      New Haven, CT 06520-9090
                                      Telephone: (203) 432-4800
                                      Fax: (203) 432-1426
                                      Email: michael.wishnie@ylsclinics.org

*This brief does not purport to represent the views of Yale Law School, if any.
                                        10
